.Day, Ch. J.
— Whether, under the provisions of chapter 153, laws twelfth general assembly, banks organized in this State pursuant to provisions of acts of congress are liable absolutely for the payment of taxes assessed upon the shares of stockholders, or only when it is shown that dividends have been declared in favor of the shareholders, is a question upon which the court, as now advised, is not • agreed. And, as its consideration is not necessary to a determinar tion of the case, we waive its consideration for the. present. We unite in the opinion that the treasurer was not authorized to seise the property of the bank for the tax.
The tax, under the law, must be assessed against the shareholder. .Section 756- of the Revision makes it the duty of every person subject to taxation, to attend at the office of the treasurer and pay his taxes, and provides that, if he neglects to pay them before the first day of February following the levy of the tax, the treasurer shall make the same by distress and sale of his personal property, and the tax list is made a sufficient warrant for such distress.
An assessment against a shareholder, however, does not authorize the seizure of the property of the bank for its liquidation. If the bank is liable for the payment of the tax, the liability is to be enforced by ordinary process of law.
For the reason that there was no authority for seizing the property of the bank, the judgment of the general term is
Affirmed.